FILED
                             NOT FOR PUBLICATION                            SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAHR MOHAMED SALEH GOMAA,                        No. 08-74578

               Petitioner,                       Agency No. A095-127-238

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Sahr Mohamed Saleh Gomaa, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion to reconsider. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reconsider and de novo claims of due process violations. See Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The agency did not abuse its discretion in denying Gomaa’s motion to

reconsider because Gomaa failed to identify any errors of fact or law in the IJ’s

July 12, 2007, order. See 8 C.F.R. § 1003.23(b)(2).

      The IJ did not violate Gomaa’s due process rights where Gomaa does not

dispute the IJ allowed her to discuss her options for relief with her attorney and

offered her a short continuance to file an asylum application. See Ibarra-Flores v.

Gonzales, 439 F.3d 614, 620-21 (9th Cir. 2006) (no due process violation exists

unless “the proceeding was so fundamentally unfair that the alien was prevented

from reasonably presenting his case”) (internal quotation marks and citation

omitted); cf. Cano-Merida, 311 F.3d at 964-65 (due process violation where IJ

conducted off-the-record discussion with pro se petitioner and pre-judged the

merits of petitioner’s asylum claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74578